Case 2:19-cv-00424-JRS-MJD Document 35 Filed 06/25/20 Page 1 of 4 PageID #: 212




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 TYRONE NATHAN, SR.,                                   )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:19-cv-00424-JRS-MJD
                                                       )
 T. WATSON,                                            )
 UNDERWOOD,                                            )
 TAYLOR,                                               )
 SHOEMAKER,                                            )
 PARKER,                                               )
 GORE,                                                 )
 RUGGERI,                                              )
                                                       )
                               Defendants.             )


     ENTRY DENYING MOTION FOR TEMPORARY RESTRAINING ORDER AND
                      PRELIMINARY INJUNCTION

        The motion for temporary restraining order and a preliminary injunction, dkt [10], filed by

 Plaintiff Tyrone Nathan, Sr., dkt [10], is denied.

        The plaintiff is an inmate at the United States Penitentiary in Terre Haute, Indiana. He filed

 this civil action against seven individuals that are employed by the Bureau of Prisons. The

 screening order identified four claims, one of which is relevant to the pending motion for

 temporary restraining order and preliminary injunction. Specifically, Mr. Nathan alleges that he is

 a protective custody inmate but that he is exposed to non-protective custody inmates, including his

 known enemies. Mr. Nathan alleges that the defendants’ failure to correct this problem reflects

 their deliberate indifference to his safety in violation of the Eighth Amendment. Dkt. 16 at p. 2.

        Mr. Nathan expands on this allegation in his motion for injunctive relief. He argues that

 the defendants continue to fail to provide reasonable safety for the plaintiff "and in fact are doing



                                                  1
Case 2:19-cv-00424-JRS-MJD Document 35 Filed 06/25/20 Page 2 of 4 PageID #: 213




 things to provoke other prisoners to attack/assault/and even kill the plaintiff." Dkt. 10 at p. 2. Mr.

 Nathan states that he has been attacked by an unidentified inmate and continues to be placed in a

 cell with that inmate. Mr. Nathan asserts generally that he is a protective custody inmate that

 continues to be "mixed" in with non-protective custody inmates. Dkt. 4 at p. 8. Specifically, he

 continues to be exposed to inmates that have vowed to kill him in his housing unit, during

 recreation and during transport. Dkt. 10 at p. 5.

        Mr. Nathan seeks a court order directing the Warden to take three actions: 1) cease

 exposing him to non-protective custody inmates (i.e., general population inmates) in his housing

 unit, and during recreation and transport; 2) transfer him to another facility; 3) grant him access to

 the same items as permitted in the general population.

        "A preliminary injunction is an extraordinary equitable remedy that is available only when

 the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

 survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements." Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

 quotations omitted). It must show that: (1) "absent a preliminary injunction, it will suffer

 irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

 remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

 merits." Id. Only if the moving party meets these threshold requirements does the court then

 proceed to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the

 irreparable harm that the moving party would endure without the protection of the preliminary

 injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

 the requested relief." Id. Mr. Nathan's motion for preliminary injunction is considered in light of

 the special environment of a prison, where administrators "must be accorded wide-ranging



                                                     2
Case 2:19-cv-00424-JRS-MJD Document 35 Filed 06/25/20 Page 3 of 4 PageID #: 214




 deference in the . . . execution of policies and practices that in their judgment are needed to preserve

 internal order and discipline and to maintain institutional security." Pardo v. Hosier, 946 F.2d

 1278, 1280-81 (7th Cir. 1991) (internal quotations omitted).

        Mr. Nathan's assertion that he is entitled to complete separation from all general population

 inmates or transfer to another facility is not a claim likely to succeed on the merits. There is no

 basis to conclude that all general population inmates are a threat to his safety or that all inmates

 who are in protective custody do not pose Mr. Nathan any harm. If Mr. Nathan can identify the

 individual who attacked him and that he continues to encounter, he would have a much better

 chance of success in seeking separation from that individual prisoner. The current record does not

 place the court in a position to make the classification and housing decisions Mr. Nathan seeks.

 These decisions are best left the expertise of prison administrators.

        Similarly, Mr. Nathan's request for a court order directing the Warden to allow him the

 same property as is permitted in the general population is denied. Such decisions are best left to

 prison administrators and Mr. Nathan is unlikely to succeed on a claim that the denial of all items

 permitted in general population violates his constitutional rights.

        For these reasons, the motion for temporary restraining order and preliminary injunction,

 dkt [10], is denied.

        IT IS SO ORDERED.


                6/25/2020
        Date: _______________




                                                    3
Case 2:19-cv-00424-JRS-MJD Document 35 Filed 06/25/20 Page 4 of 4 PageID #: 215




 Distribution:

 TYRONE NATHAN, SR.
 14769-040
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov




                                       4
